I concur with the result, and except as herein pointed out with the reasoning of the prevailing opinion. However, I think that opinion over-emphasizes the duty of keeping on the right side of the center of the road, and stresses too little the factor which causes most accidents, the failure of the driver to keep his attention on his driving and the road ahead of him.
If at the time of the accident the colliding cars were rounding a blind curve, where an approaching vehicle could be seen only for a very short distance ahead, so that the driver, after he could see that there was a car approaching, would have only a very short time to avoid a collision, then it would be very important that the driver keep his vehicle not only on his right side of the road but that he keep as far to the right hand side as is practical under the road conditions then existing and in addition thereto that he keep his attention on his driving and constant lookout for approaching vehicles. The reason for this is obvious. Under such circumstances the driver does not know when he is going to meet an approaching car, but he knows that if he does he *Page 366 
will have very little time and only a short distance within which to avoid a collision. Under such circumstances it is highly dangerous to others using the highway for him to drive on the wrong side of the road with or without giving his whole attention to his driving.
Here the evidence does not disclose whether this was a blind curve or not. But the court would be justified in finding, from the fact that the collision occurred while defendant's car was partially on the wrong side of the highway, that he was guilty of driving with a marked disregard for the safety of others in being on the wrong side of the road without sufficient time after he could see the approaching car to avoid the collision, or if he did have sufficient time to avoid the collision after he could see the approaching car, in failing to avoid the collision after he saw the other car approaching either on account of his inattention to his driving, or of indifference to the result thereof, or on account of wilful misconduct.
If the place where the accident occurred was not a blind curve and the driver could see the lights of approaching vehicles for some distance ahead, then I think that if a driver, while he had his attention on the road and on his driving, and could see that no vehicle was approaching from the opposite direction, allowed his vehicle to get on the wrong side of the road he would not be guilty of criminal negligence. But the jury might find from the evidence and particularly the fact that the accident occurred with defendant's vehicle on the wrong side of the road, and the fact that the approaching vehicle had its lights burning at the time of the accident, that defendant drove in a marked disregard for the safety of others in driving on the wrong side of the road when he knew that another car was approaching, or while driving with such inattention to the road ahead of him that he did not even see the approaching car on the highway.
Whether this accident occurred at a blind curve or not, the probable cause thereof was the inattention of the driver to his driving or his failure to keep a proper look out for *Page 367 
approaching vehicles. While it is possible that the curve was so blind that he would be unable to avoid a collision after he could see the approaching vehicle with his car on the wrong side of the road as far as it was, it is very probable that the curve was not that short. It is also possible that defendant saw the approaching vehicle and was either indifferent to the results or wilfully remained on the wrong side of the highway knowing that he was endangering others on the highway, but that is very improbable. In my opinion if a man drives down the highway and pays so little attention to his driving that he fails to see that his vehicle is on the wrong side of the road while another vehicle is approaching, or fails to see the approaching vehicle when had he looked he could have seen it, he is guilty of driving in a marked disregard for the safety of others whether he is on a curve or not, I therefore conclude that the evidence is sufficient to sustain the judgment.